
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37



BUTTE COMMUNITY BANK
DIRECTOR RETIREMENT AGREEMENT


        This Director Retirement Agreement (Agreement) is entered into by and
between Butte Community Bank (Bank), a state commercial bank located in
Paradise, California, and Gary Strauss (Director), to be effective as of
April 14, 1998.


RECITALS


        A.    The Bank has engaged the Director as a member of the board of
directors of the Bank since 1990.

        B.    The Bank desires to continue to engage the Director as a member of
the board of directors of the Bank.

        C.    In order to encourage the Director to remain a member of the board
of directors of the Bank, the Bank is willing to provide retirement benefits to
the Director as set forth in this Agreement.


AGREEMENT


        In consideration of the promises and mutual covenants contained herein,
the Bank and the Director agree as follows:


ARTICLE 1. GENERAL


        1.01.    Purpose.    

        The purpose of this Agreement is to provide deferred compensation
benefits to the Director by providing for the payment of deferred compensation
after the Director's termination of service provided that the Director satisfies
the conditions set forth in this Agreement. The board of directors of the Bank
has determined that the overall compensation paid to the Director under this
Agreement and the other compensation arrangements provided to the Director by
the Bank is reasonable compensation for the services rendered and to be rendered
to the Bank by the Director in view of such services and the compensation paid
by other corporations to the members of their board of directors under similar
circumstances.

        1.02.    Income Tax Status.    

        The Agreement is intended to be an unfunded, nonqualified deferred
compensation and death benefit plan that is governed by Internal Revenue Code
sections 61, 83, and 451, such that neither the Director nor the Director's
Beneficiary(ies) will have any taxable income by virtue of the operation of the
Agreement earlier than the first taxable year in which the deferred compensation
benefits under the Agreement are paid.

        1.03.    ERISA Status.

        This Agreement is intended to qualify as a deferred compensation
arrangement that is exempt from the provisions of the Employee Retirement Income
Security Act of 1974, as amended (ERISA) because this Agreement is not an
employee benefit plan or a plan as those terms are defined under the provisions
of ERISA. It is understood that the amounts payable to the Director under this
Agreement are strictly from the general assets of the Bank and that the Director
has no greater rights to the general assets of the Bank than any other unsecured
general creditor. Similarly, the Bank may, in its sole and absolute discretion,
establish a "rabbi trust" as a means of setting aside a portion of its

1

--------------------------------------------------------------------------------


general assets for the payment of benefits under this Agreement. However, the
Bank shall be under no obligation to establish such a trust nor shall the Bank
establish such a trust if its establishment or existence would in any way cause
this Agreement to be anything other than an unfunded deferred compensation
arrangement.

        1.04.    Limitation Of Rights.

        Neither this Agreement, nor any modifications hereof, nor the payment of
any benefits hereunder shall be construed as a services contract, nor as giving
to the Director any right to be engaged by the Bank as a member of the board of
directors, nor as modifying the terms of any service contract between the
Director and the Bank.


ARTICLE 2. GENERAL DEFINITIONS


        2.01.    Anniversary Year.    

        "Anniversary Year" means the twelve (12) consecutive month period ending
on the last day of April each year. The initial Anniversary Year shall commence
on the effective date of this Agreement.

        2.02.    Beneficiary.    

        "Beneficiary" means the person entitled to receive benefits under the
Agreement in the event of the death of the Director, as designated by the
Director on such form as is acceptable to and filed with the Bank, all as set
forth in the Beneficiary Designations paragraph, below.

        2.03.    Cause.    

        "Cause" means conduct evincing such willful or wanton disregard of the
Bank's interest as is found in deliberate violation or disregard of standards of
behavior which the Bank has the right to expect of a member of the board of
directors, or in carelessness or negligence of such a degree or occurrence as to
manifest equal culpability, wrongful intent, or evil design, or to show an
intentional and substantial disregard of the Bank's interest or the Director's
duties and obligations to the Bank, including, but not limited to, the
following:

        A.    Conviction of a crime, the nature of which reflects a possibility
of serious consequences related to the continued assignment or employment of the
Director;

        B.    Careless, negligent, or improper use of the Bank's property,
equipment or funds, including unauthorized removal, or use for private purpose,
or use involving damage or unreasonable risk of damage to property;

        C.    Unauthorized release of the Bank's confidential information or
official records;

        D.    Falsifying information related to any work related record or
report;

        E.    Intoxication or incapacity on duty due to the use of alcohol or
drugs, including driving under the influence;

        F.    Willful or negligent violation of rules and regulations,
resolutions, and other related ordinances including personnel, safety, and other
policies;

        G.    Any personal act or conduct that is discriminatory in nature
towards another person's race, creed, color, national origin, sex (including
sexual harassment), age, religious beliefs or political affiliations; or

        H.    Being absent without authorized leave or excessive absenteeism
(regardless of the reason).

2

--------------------------------------------------------------------------------




        2.04.    Change Of Control.    

        "Change of Control" means either (i) a person (as such term is used in
section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended)
acquires more than fifty percent (50%) of the combined voting power of the then
outstanding securities of the Bank as a result of a tender or exchange offer,
open market or privately negotiated purchases or otherwise, (ii) the
consolidation or merger of the Bank where the Bank is not the surviving
corporation immediately after the merger, or (iii) any sale, lease, exchange or
other transfer of all or substantially all assets of the Bank.

        2.05.    Code.    

        "Code" means the Internal Revenue Code of 1986, as it may be amended
from time to time. Reference to any provision of the Code includes reference to
any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such provision.

        2.06.    Disability.    

        "Disability" means the Director's permanent and total disability as
defined in Code section 22(e)(3). As a condition to any benefits under this
Agreement, the Bank, in its sole and absolute discretion, may require the
Director to submit to such physical or mental evaluations and tests as the Bank
deems appropriate in order to determine if the Director has a Disability. For
purposes of this Agreement, if there is a dispute over the disability status of
the Director, the Bank shall have the sole and absolute right to resolve this
issue for purposes of this Agreement.

        2.07.    ERISA.    

        "ERISA" means the Employee Retirement Income Security Act of 1974,
Public Law 93-406, enacted September 2, 1974, as it may be amended from time to
time.

        2.08.    Normal Retirement Age.    

        "Normal Retirement Age" means age seventy-five (75).

        2.09.    Termination Of Service.    

        "Termination of Service" means that the Director ceases to be a member
of the board of directors of the Bank for any reason whatsoever. For purposes of
this Agreement, if there is a dispute over the status of the Director or the
date of the Director's Termination of Service, the Bank shall have the sole and
absolute right to resolve this issue for purposes of this Agreement.

        2.10.    Year Of Service.    

        "Year of Service" means the total number of calendar years that the
Director has served as a member of the board of directors of the Bank. The
Director shall be credited with a Year of Service for each calendar year as to
which the Director served as a member of the board of directors of the Bank on
both the first day and the last day of the calendar year; provided, however,
that:

        A.    The Director shall be credited with a Year of Service for the
Director's initial calendar year as a member of the board of directors of the
Bank if the Director served as a member of the board of directors of the Bank on
the last day of the calendar year; and

        B.    The Director shall be credited with a Year of Service for the
Director's last calendar year as a member of the board of directors of the Bank
if the Director's Termination of Service during such last calendar year occurs
on or after the Director's Normal Retirement Age.

        If the Director is rehired by the Bank after the Director's Termination
of Service, the Director's service prior to being rehired shall not be taken
into account for purposes of determining the Director's Years of Service. Years
of Service shall be expressed in whole years only and no credit shall be given
for a partial year.

3

--------------------------------------------------------------------------------


ARTICLE 3. BENEFITS


        3.01.    Normal Retirement Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Director's Termination of Service occurs on or after the Director's Normal
Retirement Age, the deferred compensation benefit payable under this Agreement
to the Director shall be a monthly benefit in an amount equal to Five hundred
dollars ($500.00) per month for a period of Sixty (60) months. This benefit
shall be payable on the first day of each month commencing with the month
following the Director's Termination of Service.

        3.02.    Early Retirement Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Director's Termination of Service occurs before the Director's Normal Retirement
Age for reasons other than the Director's death, Disability, or a Change of
Control, the deferred compensation benefit payable under this Agreement to the
Director shall be a monthly benefit for a period of sixty (60) months in the
amount determined pursuant to the following provisions as of the date of the
Director's Termination of Service. This benefit shall be payable on the first
day of each month commencing with the month following the Director's Normal
Retirement Age.

        A.    Monthly Benefit Amount.    

        Subject to the provisions of the Vesting Percentage paragraph below, the
amount of the Director's monthly benefit under this paragraph shall be equal to
the vested portion of the amount shown in the following table for the
Anniversary Year immediately preceding the Director's Termination of Service:

Anniversary Year

--------------------------------------------------------------------------------

  Monthly
Benefit

--------------------------------------------------------------------------------

1   81.25 2   156.25 3   225.58 4   289.50 5   348.58 6   403.17 7   453.50 8  
500.00 9   n/a 10   n/a 11   n/a 12   n/a 13   n/a 14   n/a 15   n/a

        B.    Vesting Percentage.    

        The amount of the Director's benefit under this paragraph shall be equal
to the vested portion of the amount determined under the Percentage Of
Compensation Benefit paragraph, above, as determined by the Director's Years of
Service as of the Director's Termination of Service according to the following
table:

        100% vested immediately

4

--------------------------------------------------------------------------------



        3.03.    Disability Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Director's Termination of Service occurs before the Director's Normal Retirement
Age because of the Director's Disability, the deferred compensation benefit
payable under this Agreement to the Director shall be a monthly benefit for a
period of sixty (60) months in the amount shown in the following table for the
Anniversary Year immediately preceding the Director's Termination of Service:

Anniversary Year

--------------------------------------------------------------------------------

  Monthly
Benefit

--------------------------------------------------------------------------------

1   46.50 2   96.83 3   151.42 4   210.50 5   274.42 6   343.75 7   418.17 8  
500.00 9   n/a 10   n/a 11   n/a 12   n/a 13   n/a 14   n/a 15   n/a

        This benefit shall be payable on the first day of each month commencing
with the month following the Director's Termination of Service.

        3.04.    Change Of Control Benefit.    

        Subject to the provisions of the Entitlement paragraph, below, if the
Director's Termination of Service occurs before the Director's Normal Retirement
Age and within twelve (12) months after a Change of Control, for reasons other
than the Director's death or Disability, the deferred compensation benefit
payable under this Agreement to the Director shall be a monthly benefit for a
period of sixty (60) months in the amount shown in the following table for the
Anniversary Year immediately preceding the Director's Termination of Service:

Anniversary Year

--------------------------------------------------------------------------------

  Monthly
Benefit

--------------------------------------------------------------------------------

1   46.50 2   96.83 3   151.42 4   210.50 5   274.42 6   343.75 7   418.17 8  
500.00 9   n/a 10   n/a 11   n/a 12   n/a 13   n/a 14   n/a 15   n/a

5

--------------------------------------------------------------------------------



        This benefit shall be payable on the first day of each month commencing
within six (6) months of the date of the Director's Termination of Service.

        3.05.    Death Benefit.    

        A.    Death Before Termination Of Service.    

        If the Director dies prior to the Director's Termination of Service, the
deferred compensation benefit payable under this Agreement to the Director's
Beneficiary shall be a monthly benefit in an amount equal to Five hundred
dollars ($500.00) per month for a period of sixty (60) months. This benefit
shall be payable on the first day of each month commencing with the month
following the Director's death. If the Director's Beneficiary dies prior to
receiving all such payments, then any remaining payments shall be paid to the
Beneficiary's estate.

        B.    Death During Benefit Period.    

        If the Director dies after the benefit payments have commenced under
this Agreement but before the Director has received all such payments to which
the Director is entitled, the Bank shall pay such remaining benefits to the
Director's Beneficiary at the same times and in the same amounts they would have
been paid to the Director had the Director survived. If the Director's
Beneficiary dies prior to receiving all such payments, then any remaining
payments shall be paid to the Beneficiary's estate.

        C.    Death Before Benefit Period.    

        If the Director has become entitled to benefits under this Agreement,
but the Director dies before the commencement of such benefit payments, the Bank
shall pay such benefits to the Director's Beneficiary at the same times and in
the same amounts they would have been paid to the Director had the Director
survived. This benefit shall be payable on the first day of each month
commencing with the month following the Director's death. If the Director's
Beneficiary dies prior to receiving all such payments, then any remaining
payments shall be paid to the Beneficiary's estate.

        D.    Beneficiary Designations.    

        The Director shall notify the Bank of the name, date of birth and
current address of the Director's designated Beneficiary and when any change in
the address of the Director's designated Beneficiary occurs. The Director shall
have the right, at any time, to revoke such designation or to substitute another
such Beneficiary without the consent of any person. However, Beneficiary
designations will be effective only if signed by the Director and accepted by
the Bank during the Director's lifetime. If the Director's Beneficiary on file
with the Bank is the Director's spouse and the Director's marriage to such
spouse is subsequently dissolved other than by the Director's death, such
Beneficiary designation shall be deemed automatically revoked. If, upon the
death of the Director, there is no valid Beneficiary designation on file with
the Bank or the Director's Beneficiary has predeceased the Director, the
Director's surviving spouse, or if there is none, the Director's estate, shall
be the Director's Beneficiary.

        3.06.    Benefit Enhancements.    

        The Bank's board of directors may, in its sole and absolute discretion,
increase the amount of the benefit payments to the Director or the Director's
Beneficiary under this Agreement commencing any time, and from time to time,
effective on or after the first anniversary of the first benefit payment under
this Agreement.

6

--------------------------------------------------------------------------------


        3.07.    Acceleration Of Payments.    

        The Bank may, in its sole and absolute discretion, pay the present value
of the remaining annual installments to the Director or the Director's
Beneficiary in a lump sum, at any time, using an eight percent (8.0%) discount
rate.

        3.08.    Entitlement.    

        A.    Excess Parachute Payments.    

        Notwithstanding any provision of this Agreement to the contrary, no
benefit shall be payable under this Agreement to any person to the extent that
the benefit would result in the disallowance of an income tax deduction or an
excise tax under Code section 280G or Code section 4999.

        B.    Termination For Cause.    

        Notwithstanding any provision of this Agreement to the contrary, no
benefit shall be payable under this Agreement to any person if the Director's
Termination of Service is for Cause.

        C.    Suicide Or Misstatement.    

        Notwithstanding any provision of this Agreement to the contrary, no
benefit shall be payable under this Agreement to any person if the Director
commits suicide within two (2) years after the date of this Agreement or if the
Director has made any material misstatement of fact on any application for life
insurance purchased by the Bank.

        3.09.    Source Of Benefits.    

        A.    All benefits payable pursuant to this Agreement shall be paid from
the general assets of the Bank and the Bank shall be under no obligation to
segregate any of its assets in connection with the Agreement benefits nor to
fund or otherwise secure its obligation to pay such benefits.

        B.    If the Bank elects to provide for the payment of its obligations
hereunder through the purchase of any contract of insurance, any investment
product or the establishment of a trust or otherwise, neither the Director nor
any Beneficiary who acquires a right to receive payments hereunder shall have
rights or interest in any such contract, product, trust or other arrangement
greater than those of an unsecured general creditor of the Bank.

        C.    All amounts of compensation deferred under the Agreement, all
property and rights purchased with such amounts, and all income attributable to
such amount, property or rights, shall remain, until made available to the
Director or the Director's Beneficiary, solely the property and rights of the
Bank, without being restricted to the provision of benefits under the Agreement,
subject only to the claims of the general creditors of the Bank.

        3.10.    Repayment Of Overpayment Of Benefits.    

        By accepting payment of proceeds under this Agreement, the Director or
the Director's Beneficiary receiving the payment agrees that, in the event of
overpayment, the Director or the Director's Beneficiary will promptly repay the
amount of overpayment without interest; provided that, if the Director or the
Director's Beneficiary has not repaid the overpayment within thirty (30) days
after notice, the Director or the Director's Beneficiary will also pay an amount
equal to simple interest at the rate determined by the Bank on the unpaid amount
from the date of overpayment to the date of repayment, and in addition will pay
all legal fees, court costs and the reasonable time value of the Bank, or any of
its employees or agents, related to the collection of such overpayment.

        3.11.    Recovery Of Estate Taxes.    

        If the Director's gross estate for federal estate tax purposes includes
any amount determined by reference to and on account of this Agreement, and if
the Beneficiary is other than the Director's

7

--------------------------------------------------------------------------------


estate, then the Director's estate shall be entitled to recover from the
Beneficiary receiving such benefit under the terms of this Agreement an amount
by which the total estate tax due by the Director's estate, exceeds the total
estate tax which would have been payable if the value of such benefit had not
been included in the Director's gross estate. If there is more than one person
receiving such benefit, the right of recovery shall be against each such person.
In the event the Beneficiary has a liability hereunder, the Beneficiary may
petition the Bank for a lump sum payment in an amount not to exceed the
Beneficiary's liability hereunder.

        3.12.    Withholding.    

        The Bank may withhold from any benefit payable under the Agreement all
federal, state or local taxes that may be required to be withheld pursuant to
applicable law.

        3.13.    Payments To Incapacitated Individuals.    

        If a benefit is payable to a minor, to a person declared incapacitated,
or to a person incapable of handling the disposition of his or her property, the
Bank may make all benefit distributions to the persons or institutions which are
providing for the care and maintenance of the distributee and continue to make
distributions to them until a duly appointed legal representative of the
distributee makes a claim for the payment. If a valid claim is made by a duly
appointed legal representative of the distributee, the Bank shall pay such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incapacitated person or incapable person. The Bank may
require proof of incapacity, minority or guardianship as it may deem appropriate
prior to distribution of the benefit. Payments made pursuant to the terms of
this Payments To Incapacitated Individuals paragraph shall constitute a
distribution to the Director or Beneficiary entitled thereto, and shall
immediately discharge the Bank of any further liability therefor.

        3.14.    Bank Merger.    

        If the Bank merges or consolidates with or into another entity, or
transfers substantially all of the assets of the Bank to another entity, the
Agreement shall be continued by the surviving entity resulting from such merger
or consolidation, or the entity to which the assets have been transferred, and
such entity shall succeed to all rights, powers and duties of the Bank
hereunder. If the Director's employment is continued by such successor, the
Director shall be deemed not to have a Termination of Service with the Bank for
any purposes of this Agreement on account of such merger, consolidation or
transfer of assets unless and until the Director's employment with such
successor employer is terminated. In the case of any of the foregoing events,
such successor employer shall be treated as the "Bank" under this Agreement
effective as of the effective date of such event.


ARTICLE 4. BENEFIT CLAIMS AND APPEALS


        4.01.    Claim For Benefits.    

        Claims for benefits shall be processed as soon as administratively
feasible and without unreasonable delay due to causes beyond the control of the
Bank. A written ruling on each claim for benefits shall be delivered to the
Director or Beneficiary making the claim. If the claim is denied in any respect,
the ruling shall set forth the specific reasons for such denial, written in a
manner calculated to be understood by the Director or Beneficiary, including:

        A.    Specific references to pertinent Agreement provisions on which the
denial is based;

        B.    A description of any additional material or information necessary
for the claimant to perfect the claim;

        C.    An explanation of why such material or information is needed; and

        D.    An explanation of the Agreement's review procedure for denied
claims.

8

--------------------------------------------------------------------------------

        Such ruling shall be made within thirty (30) days from the date the
claim is received by the Bank. If information upon which the ruling is based is
not available, the Bank shall make prompt effort to secure all information
needed and make its ruling. If the claim is not acted upon within one hundred
twenty (120) days of the claim, the claimant may proceed to the review stage as
if the claim had been denied.

        4.02.    Review Of Denied Claim.    

        If a claim for benefits has been denied by the Bank, then within ninety
(90) days after receipt of the ruling (or two hundred ten (210) days of the
claim if the claim has not been acted upon within one hundred twenty (120) days
of the claim), the Director or Beneficiary making the claim or the Director's or
Beneficiary's authorized representative may file a written request for review on
a form furnished by the Bank, giving the Director or Beneficiary thirty
(30) days notice thereof, and notifying said claimant that said claimant may
submit a written statement and documents, or appear personally at such or both,
to give whatever facts or evidence the claimant feels bears upon the claim,
review pertinent documents and records and submit issues and comments in
writing. The Bank shall make a full and fair review of the record, including the
written and oral information submitted by the claimant. Within thirty (30) days,
the Bank shall render a decision and if the claim is again denied, the Bank
shall set forth the specific reasons for such denial written in a manner
calculated to be understood by the Director or Beneficiary. Such ruling shall
contain the same information required by the Claim For Benefits paragraph,
above.

        4.03.    Resolution Of Disputes.    

        Any claim under this Agreement that has not been resolved under the
preceding provisions of this Agreement shall be resolved pursuant to the
provisions of this Resolution Of Disputes paragraph.

        A.    Negotiation/Mediation.    

        If any dispute arises over performance under the terms of this
Agreement, the parties shall use their best efforts for a period of thirty
(30) days to resolve the dispute by agreement through negotiation or mediation.
To commence the dispute resolution process, any party may serve written notice
on the other parties specifically identifying the dispute and requesting that
efforts at resolution begin. If the parties are unable to agree after reasonable
negotiations among them, mediation shall be initiated upon written request by
any party and a mediator shall be selected by the parties from the Retired
Judges Registry maintained by the California Judges Association, the Sacramento
Arbitration and Mediation Services or with Judicat (Mediator). The parties shall
submit to the Mediator all written, documentary and other evidence and such oral
testimony as is necessary for a proper resolution of the dispute. When and as
requested by the Mediator, the parties shall meet promptly in good faith efforts
to resolve the dispute.

        B.    Binding Arbitration.    

        If the parties' good faith efforts at resolving the dispute by agreement
through negotiation or mediation are unsuccessful, within the thirty (30) day
period set forth in the Negotiation/Mediation paragraph, above, or such longer
period as mutually agreed by the parties, such dispute between the parties shall
be submitted to, and conclusively determined by, binding arbitration in
accordance with this Binding Arbitration paragraph.

        1.    The parties agree that the Mediator selected pursuant to the
Negotiation/Mediation paragraph, above, shall serve as the Arbitrator; provided,
however, that if such Mediator is unable or unwilling to serve, then an
Arbitrator shall be selected by the parties from the list of individuals
affiliated with Judicial Arbitration and Mediation Services, Inc. If the parties
are unable to agree upon an Arbitrator, each party shall select an Arbitrator
and the Arbitrators so selected shall select a third Arbitrator.

9

--------------------------------------------------------------------------------





        2.    Any arbitration hearing shall be conducted in Butte County,
California. The law applicable to the arbitration of any dispute shall be the
law of the State of California, excluding its laws of evidence. Except as
otherwise provided in this Agreement, the arbitration shall be governed by the
rules of arbitration of the American Arbitration Association.

        3.    In no event shall the Arbitrator's award include any component of
punitive or exemplary damages. The parties shall equally bear all costs of
arbitration.

        4.04.    Time.    

        The filing of claims or receipt of notices of rulings and any event
starting a time period shall be deemed to commence with personal delivery signed
for by the claimant or by affidavit of personal service, or the date of actual
receipts for certified or registered mail (or date returned if delivery is
refused or a claimant has moved without giving the Bank a forwarding address).


ARTICLE 5. PLAN ADMINISTRATION


        5.01.    Statement Of Account.    

        The Bank shall provide to the Director a statement setting forth the
Director's Deferral Account balance as of December 31 of such calendar year.
Such statement shall be provided to the Director within one hundred twenty
(120) days after the end of each calendar year.

        5.02.    Powers And Duties Of The Bank.    

        The Bank shall administer the Agreement in accordance with its terms and
shall have the power and discretion to construe the terms of the Agreement,
resolve any ambiguities in the Agreement, and to determine all questions arising
in connection with the administration, interpretation and application of the
Agreement. Any such determination by the Bank shall be conclusive and binding
upon all persons. The Bank may establish procedures, correct any defect, supply
any information, or reconcile any inconsistency in such manner and to such
extent as shall be deemed necessary or advisable to carry out the purpose of the
Agreement; provided, however, that any such procedure, discretionary act,
interpretation or construction shall be consistent with the intent set forth in
the Income Tax Status and ERISA Status paragraphs above.


ARTICLE 6. MISCELLANEOUS


        6.01.    Binding Effect.    

        This Agreement shall be binding upon and inure to the benefit of the
Bank, its successors and assigns, the Director and the Director's spouse, heirs,
executors, administrators and legal representatives.

        6.02.    Amendment.    

        No waiver or modification of any part of this Agreement shall be valid
unless the amendment is in writing signed by the Bank and the Director.
Notwithstanding any other provision of this Agreement to the contrary, the Bank
may amend this Agreement at any time, without the consent of the Director,
effective as of any date, if the Bank determines in its sole and absolute
discretion that the amendment is necessary or appropriate in order to either
(i) maintain the status of the Agreement as set forth in the Income Tax Status
paragraph or ERISA Status paragraph above or (ii) if the Agreement would
otherwise result in significant financial penalties or be otherwise
significantly detrimental to the Bank (other than the financial impact of paying
the benefits under the Agreement), regardless of the effect of any such
amendment on the Director or the benefits with respect to the Director.

10

--------------------------------------------------------------------------------


        6.03.    Alienation.    

        No benefits under this Agreement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge. Any attempt to so anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void. Nor shall any such benefits in any
manner be liable for or subject to the debts, contracts, liabilities, domestic
relations orders or torts of the person entitled to such benefits except to the
extent required by applicable law.

        6.04.    Applicable Law.    

        This Agreement shall be construed, administered and governed in all
respects by the laws of the United States of America to the extent applicable,
and otherwise by the laws of the state of California.

        6.05.    Enforcement.    

        If any action at law or in equity, or if the services of any attorney
are necessary to enforce or interpret the terms of this Agreement, then, except
as provided in the Resolution Of Disputes paragraph, above, the prevailing party
shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which that party may be
entitled.

        6.06.    Severability.    

        If any provision of this Agreement is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective without being impaired or invalidated in
any way.

        6.07.    Waiver.    

        Failure to insist upon strict compliance with any provision of this
Agreement shall not be deemed to be a waiver of such provision or any other
provision; waiver of breach of any provision of this Agreement shall not be
deemed to be a waiver of any other provision or of any subsequent breach of such
provision.

        6.08.    Headings.    

        The paragraph headings appearing in this Agreement shall not be deemed
to govern, limit, modify, or in any way effect, the scope, meaning or intent of
this Agreement.

        6.09.    Entire Agreement.    

        This Agreement constitutes the entire agreement between the Bank and the
Director as it relates to the salary continuation benefits under this Agreement.
This Agreement supersedes all prior and contemporaneous agreements,
understandings and representations between the parties, whether written or oral
with respect to the subject matter hereof.

        In witness whereof, the Bank and the Director have caused this Agreement
to be executed on this 14th day of April 1998.

    BUTTE COMMUNITY BANK


 
 
 
      By:   /s/  K C ROBBINS      

--------------------------------------------------------------------------------

    Its:   President

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------


BUTTE COMMUNITY BANK
DIRECTOR RETIREMENT AGREEMENT
BENEFICIARY DESIGNATION


Director Name:    Gary Strauss

        Pursuant to the provisions of the Butte Community Bank Director
Retirement Agreement (Agreement) between Butte Community Bank (Bank) and the
undersigned, a member of the board of directors of the Bank, I understand that I
have the right to designate a beneficiary to receive the benefits under the
Agreement that are payable in the event of my death. I wish to designate the
following beneficiaries as the recipients of any benefits which may arise under
the Agreement as a result of my death:

Primary:   Name:   Alva Strauss

--------------------------------------------------------------------------------

    Date of Birth   12-21-34

--------------------------------------------------------------------------------

    Relationship   wife

--------------------------------------------------------------------------------

    Address   1874 Conifer Dr., Paradise CA 95969

--------------------------------------------------------------------------------


Contingent:
 
Name
 
Children

--------------------------------------------------------------------------------

    Date of Birth       

--------------------------------------------------------------------------------

    Relationship       

--------------------------------------------------------------------------------

    Address       

--------------------------------------------------------------------------------

        I understand that I may change these beneficiary designations by filing
a new written beneficiary designation with the Bank. A new beneficiary
designation shall not be effective until it is received and accepted by the
Bank.

        I further understand that my beneficiary designations will be
automatically revoked if the beneficiary predeceases me, or, if I have named my
spouse as beneficiary, in the event of the dissolution of our marriage.

Dated this 24th day of April 1998.

    /s/  GARY STRAUSS      

--------------------------------------------------------------------------------

Director

Accepted by the Bank this 14th day of April 1998.

    BUTTE COMMUNITY BANK
 
 
By:
/s/  K C ROBBINS      

--------------------------------------------------------------------------------

    Its: President

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------


SPOUSE'S CONSENT FOR MARRIED DIRECTORS


        I have read the foregoing Beneficiary Designation executed by my spouse
as a member of the board of directors of the Bank, and I have reviewed a copy of
the Butte Community Bank Director Retirement Agreement between the Bank and my
spouse. I confirm that I understand the terms, provisions and conditions of the
Agreement. I consent to my spouse's participation in the Agreement as set forth
in the Agreement and the foregoing Beneficiary Designation.

Dated this 24th day of June 1998.

    /s/  ALVA STRAUSS      

--------------------------------------------------------------------------------

Spouse

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.37



BUTTE COMMUNITY BANK DIRECTOR RETIREMENT AGREEMENT
RECITALS
AGREEMENT
ARTICLE 1. GENERAL
ARTICLE 2. GENERAL DEFINITIONS
ARTICLE 3. BENEFITS
ARTICLE 4. BENEFIT CLAIMS AND APPEALS
ARTICLE 5. PLAN ADMINISTRATION
ARTICLE 6. MISCELLANEOUS
BUTTE COMMUNITY BANK DIRECTOR RETIREMENT AGREEMENT BENEFICIARY DESIGNATION
SPOUSE'S CONSENT FOR MARRIED DIRECTORS
